   Case: 1:20-cv-00304 Document #: 90 Filed: 09/14/20 Page 1 of 3 PageID #:2723




                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


  ORALDENT LTD.,

  Plaintiff,                                                 Civil Action No.: 1:20-cv-00304

  v.                                                         Judge John F. Kness

  THE PARTNERSHIPS AND UNINCORPORATED                        Magistrate Judge Gabriel A. Fuentes
  ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

  Defendants.

                                  NOTICE OF DISMISSAL

       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff hereby files this Notice of Voluntary

Dismissal, without prejudice, as to the following Defendant(s) identified on Schedule A of the

Complaint:

                NO.                                   DEFENDANT
                53                                         protea
                89                                      B&J's shop
                289                                       areesoo
                290                                      beanhold8
                304                                       enerang
                305                                       enimae1
                307                                      etnortoner
                309                                      farclear8
                323                                       honsh_7
                326                                        igeeda
                346                                      moosado
                355                                    papaling88-0
                357                                     pros840fan
   Case: 1:20-cv-00304 Document #: 90 Filed: 09/14/20 Page 2 of 3 PageID #:2724




            362                                 seveppap99
            366                                   smile_cc
            384                                  windkiter
            387                                xiaomengli2-9
            524                        Personal Care Appliances Store
            576                  Ningbo E-Fitness Industry & Trade Co., Ltd.



DATED: September 14, 2020                           Respectfully submitted,

                                             /s/ Keith A. Vogt
                                             Keith A. Vogt (Bar No. 6207971)
                                             Keith Vogt, Ltd.
                                             111 West Jackson Boulevard, Suite 1700
                                             Chicago, Illinois 60604
                                             Telephone: 312-675-6079
                                             E-mail: keith@vogtip.com

                                             ATTORNEY FOR PLAINTIFF
    Case: 1:20-cv-00304 Document #: 90 Filed: 09/14/20 Page 3 of 3 PageID #:2725




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing
document was electronically filed on September 14, 2020 with the Clerk of the Court using the
CM/ECF system, which will automatically send an email notification of such filing to all registered
attorneys of record.

                                                     /s/ Keith A. Vogt
                                                     Keith A. Vogt
